Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election of Group I, without traverse, in the response filed 8-3-21 is acknowledged.

Applicant’s further election of the species of scFv having specificity for “CD3,” the species of heavy and light chains which are “SEQ ID NOs: 1 and 2,” and the sub-species of CD3 binding scFv which comprises “SEQ ID NO: 17” are acknowledged.  

Because applicant did not distinctly and specifically point out the supposed errors in the election of species requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1, 2, 7-9, 12, 15-22, 27, 30, 31, 36 and 37 are pending.

Claims 1, 2, 7-9, 17, 18 and 27 are under examination as they read on the species of scFv having specificity for “CD3,” the species of heavy and light chains which are “SEQ ID NOs: 1 and 2,” and the sub-species of CD3 binding scFv which comprises “SEQ ID NO: 17.”

Claims 12, 15, 16, 19-22, 30, 31, 36 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group or species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8-3-21.
Note: upon reconsideration of the restriction requirement mailed 6-7-21 the claims of Group IV were put into Group I in error.  This was incorrect in that claims 30, 31 and 36 should have been 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 17, 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Klinger et al. (Immunological Reviews 2016, Vol. 270: 193–208) in view of Cheung et al. (WO2016014942, cited on an IDS), Xu et al. (Cancer Immunol Res; 3(3); 266–77, and Supplemental pages 1-6. (2014)) and Queen et al. (20080160018) as evidenced by Cho et al. (Nature. 2003 Feb 13;421(6924):756-60, Supplemental page 1-6) and Perez-Oliva et al. (Glycobiology vol. 21 no. 6 pp. 757–770, 2011)(cited herewith unless otherwise noted).

Klinger teaches a “BiTE” type construct having a CD33-binding scFv joined to a CD3-binding scFv, “AMG 330,” which “…has recently entered a first-in-human (FIH) study  NCT02520427) in patients with r/r AML.”  (see page 201 col. bridging paragraph).  

Klinger further teaches “…the higher CD33 expression levels on AML blast cells and AML stem cells compared with normal bone marrow cells and hematopoietic stem cells, respectively, could lead to preferential elimination of the malignant cells in the clinical application of AMG 330.”  (see page 202, col. bridging paragraph, emphasis added).  

In the paragraph bridging pages 202-203, Klinger teaches (emphasis added): “Another significant observation in long-term cultures of AML patient samples in the presence of AMG 330 was the emergence of PD-L1 expression on AML blasts.  Although AML blasts from newly diagnosed patients showed no detectable expression in most (83%) and only low-level expression in the remaining cases, a highly significant increase in expression levels was observed in long-term cultures treated with AMG 330 compared with a control BiTE® antibody construct (96). The study also demonstrated that inflammatory cytokines alone, namely IFN-γ and TNF-α, can induce upregulation of PD-L1 expression on cultivated blasts, which suggests that inflammatory cytokines could play a significant role in the induction of PD-L1 expression on AML blasts in an inflammatory microenvironment.  Another recent report provided evidence that also PD-1 expression on T cells is significantly increased at relapse after alloSCT compared to diagnosis but does not impair T-cell function in vitro (97).  The relevance of these observations for the activity of AMG 330 was then shown by blocking the PD-1/PD-L1 axis using appropriate antibodies in long-term culture assays (96).  Compared with control antibodies, significantly increased lysis of blast cells and proliferation of the autologous T cells mediated by AMG 330 were observed, especially in samples with slow lysis kinetics.  This was further investigated in experiments using adjusted E:T ratios.  In samples with adjusted high E:T ratios (1:1), no substantial improvement of cytotoxic activity of AMG 330 was observed, while the same samples with lower adjusted E:T ratios (1:5) showed markedly improved cytotoxic activity and proliferation of T cells by blocking the PD-1/PD-L1 axis.  Therefore, clinical utility of combining AMG 330 with inhibitors of PD-1 or PD-L1 is conceivable.”

However, Klinger does not explicitly teach “a bispecific antibody agent comprising two identical immunoglobulin heavy chains and two identical fusion polypeptides, wherein each fusion polypeptide comprises: (i) an immunoglobulin light chain and (ii) a single chain variable fragment (scFv), wherein the heavy chain and the fusion polypeptide light chain bind to CD33, and wherein the fusion polypeptide scFv binds to CD3….” (claim 1), or the bispecific antibody of claim 1 wherein the scFv is fused to the C-terminus of the light chain (claim 2), or the 

Cheung describes a cancer targeting bispecific binding molecule (“Her2-BsAb”) wherein a humanized OKT3 anti-CD3 scFv (“HuOKT3”) is joined via its N-terminus to the C-terminus of the light chain of a well-known in the prior art anti-Her2 antibody (“trastuzumab”) (see Fig. 1A and paragraphs 72, 237, 255, 276, 277 and 292).

Cheung further teaches their Her2-BsAb can comprise certain Fc mutations to inhibit unfavorable activities, such as complement dependent cytotoxicity.  For example, in paragraph 91 Cheung teaches “in certain embodiments, the bispecific binding molecule comprises an IgG comprising…a second mutation, K322A, in the Fc region to…abolish or reduce binding to the complement component Clq.”

In paragraph 289, Cheung describes numerous advantages of their Her2-BsAb over existing technologies (emphasis added): 

“The present example provides a bispecific binding molecule (herein referred to as "HER2-BsAb") that offers two distinct advantages over the existing technologies: (1) it is based on the fully humanized HER2 specific IgGl mAb Trastuzumab, preserving its pharmacologic advantages (Wittrup et al., 2012, Methods Enzymol 503:255-68) and bivalent binding to HER2; maximizing tumor avidity; and (2) its binding to CD3 is functionally monovalent through the scFv derived from the humanized huOKT3 mAb sequence. Thus, HER2-BsAb is built on two mAbs with extensive records of clinical safety.  Furthermore, this is a platform with its Fc function deleted to eliminate all antibody-dependent cell-mediated cytotoxicity (ADCC) and CMC activities in order to reduce the cytokine release syndrome.”

By contrast, in paragraph 288 Cheung notes numerous disadvantages of the pre-existing bispecific T-cell engager technology known in the art as a “BiTE” (all of which are addressed by the Her2-BsAb of Cheung)(emphasis added): 

“Blinatumomab - a CD19/CD3 BsAb was approved in 2014 for treating Acute Lymphoplastic Leukemia (Sanford, 2015, Drugs 75:321-7). However, despite its promising results, the unfavorable PK of these small size molecules necessitates prolonged infusions, complicating their administration (Shalaby et al., 1995, Clin Immunol Immunopathol 74:185-92, 1995; Portell et al., 2013, Clin Pharmacol 5:5-1 1). Furthermore, the resulting cytokine release syndrome (CRS) still poses costly and often life-threatening complications. Importantly, despite the ability of bispecific antibodies to activate T cells, the same inhibitory pathways that regulate classic T cell function might still limit their effectiveness.  For example, the heterodimeric design of a monovalent binding HER2/CD3 bispecific antibody was inhibited by the PD-1/PD-L1 inhibitory axis (Junttila et al., 2014, Cancer Res 74:5561-71).”

The teachings of Cheung are consistent with other prior art teachings from the Cheung laboratory.  

For example, Xu describes a cancer targeting bispecific binding molecule (“hu3F8-BsAb”) wherein a humanized OKT3 anti-CD3 scFv (“HuOKT3”) is joined via its N-terminus to the C-terminus of the light chain of a well-known anti-GD2 antibody (“hu3F8”) (see Fig. 1A and the page 266-267 bridging paragraph – page 267-268 bridging paragraph).  The last sentence of the Introduction Section concludes, “The IgG-scFv format may provide a versatile platform for building cell-engaging BsAb.”  

In summarizing their search for an appropriate Fc-independent T cell–mediated effector, Xu teaches joining the huOKT3 scFv to the C-terminus of the antibody light chain was the best option: 

“We surveyed a number of uniquely different bivalent formats, including chemical conjugation (29), dual-variable-domain (DVD), or attaching huOKT3 scFv to different positions in the hu3F8 IgG (C-terminal of heavy chain or C-terminal of light chain; ref. 30), and found that the last option gave the best functionality…. This hu3F8-BsAb represents a log-fold improvement over the monovalent anti-GD2 5HLDS(15)BA(Y) BsAb (BiTE format; ref. 25), primarily due to the 

Moreover, as was true for the analogous Her2-BsAb of Cheung, the hu3F8-BsAb of Xu did not appear to be capable of inducing cytokine release syndrome (see Xu at page 275, left col., 2nd full paragraph).

Given the reference teachings it would have been obvious to the ordinarily skilled artisan that while the bispecific CD33xCD3-binding BiTE known as AMG 330 has great therapeutic potential for the treatment of acute myeloid leukemia (AML), like all BiTEs it suffers from a number of limitations inherent to their structure – short serum half-life necessitating administration by continuous infusion; cytokine release syndrome, potential leakage into the CNS, and neurotoxicity as adverse events associated with administration; and potential inhibition by the PD-1/PD-L1 inhibitory axis.  

Moreover, it further would have been obvious to the ordinarily skilled artisan that “[t]he IgG-scFv format may provide a versatile platform for building cell-engaging BsAb” as taught by Xu, consistent with the teachings of Cheung.  

When the above is taken together, it would have been obvious to the ordinarily skilled artisan, and one of ordinary skill in the art would have been motivated to fuse the huOKT3 scFv of Cheung or Xu to the C-terminus of the light chain of an anti-CD33 antibody so as to produce a bispecific antibody for the treatment of AML, said bispecific antibody expected to have the same advantages over a BiTE as the BsAbs described by Cheung et al. and Xu et al.  


With respect to the sequence of the particular huOKT3 scFv to be fused to the anti-CD33 antibody light chain, Cheung teaches a number of potential huOKT3 scFvs, each having the Q100C mutation to enable disulfide bonding with a heavy chain, said heavy chain comprising a G44C mutation in order to increase stabilization and/or reduce aggregation as described in Table 8 of Cheung, said huOKT3 scFvs differing in the length of the intra-scFv linker, i.e., SEQ ID NOs: 53-58 having intra-scFv linkers of 5, 10, 15, 20, 25 or 30 amino acids, respectively.  It would have been obvious to the ordinarily skilled artisan that any one of said huOKT3 scFvs of SEQ ID NOs: 53-58 could be used as CD3-binding scFv, said CD3-binding scFv being joined to the anti-CD33 light chain with a linker as displayed in Table 7 of Cheung.  It further would have been obvious to the ordinarily skilled artisan that the prior art provides a suitable anti-CD33 antibody that could be fused with the huOKT3 scFv of Cheung to make the desired BsAb, said anti-CD33 being a humanized version of the murine M195 antibody displayed in Fig. 41 of Queen et al.

The skilled artisan would have a reasonable expectation of successfully producing a BsAb capable of binding to CD3-expressing T-cells and redirecting their cytotoxic activity to CD33-expressing AML cells given (i) the ability of BsAb capable of recognizing structurally diverse antigens described by Cheung and Xu (Her2, GD2) to bind to CD3-expressing T-cells using substantially the same huOKT3 scFv; (ii) the knowledge in the art that the trastuzumab-based BsAb antibody of Cheung recruits CD3-expressing cells to form a synaptic complex with Her2 expressing cells by binding an epitope positioned very close the target cell membrane as evidenced by the teachings of Cho at page 758-59 bridging paragraph and (iii) the knowledge in the art that, compared to the trastuzumab epitope, the M195 epitope is relatively more accessible as evidenced by the teachings of Perez-Olivia at page 766 bridging sentence.



In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7, 8, 9, 17, 18 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 

The claims are drawn to a bispecific binding molecule comprising heavy and light chains that form a CD33 binding site and wherein a CD3-binding scFv is fused to the C-terminus of said light chains.  The rejected dependent claims do not recite the complete sequence structures critical to, and required for the bispecific binding molecule to function in binding CD33 and CD3 as claimed. 

The instant specification discloses a bispecific binding molecule based on and comprising the sequence structures of a humanized anti-CD33 antibody derived from the “m195” clone (heavy chain SEQ ID NO:9 and light chain SEQ ID NO:10) and an anti-CD3 “huOKT3” scFv with or without a certain disulfide bond and having a linker of varying lengths (SEQ ID NOs: 11-17 and 27).  The instant specification suggests any anti-CD33 and anti-CD3 antibodies can be used to construct the bispecific binding molecule at paragraphs 2-3; however, no additional CD33- or CD3-binding antibodies are disclosed that share any critical sequence structures for binding CD33 or CD3.  Therefore, the specification does not provide sufficient representative examples or adequate description for the entire genus of antibodies and scFvs binding to CD33 and CD3, respectively, as broadly claimed.

To provide adequate written description and evidence of possession of the claimed antibody genus, the instant specification can structurally describe representative monoclonal antibodies binding to CD33 and scFv binding to CD3, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).

screen for antibodies that bind the claimed CD33 or CD3 antigen, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA ... ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed.  The CD33 and CD3 antigens provide no information about the structure of an antibody that binds to them.

In this case, the only factor present in the claims is a recitation of the antibody function: “binds to CD33” and “binds to CD3.”  Dependent claims identify only certain sequences for the heavy and light chains, but not for the scFv (claim 2), or for the scFv but not the heavy and light chains (claim 8).  The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification discloses structurally unrelated antibodies that function as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is. The instant specification fails to describe a representative number of antibody sequences for the genus of antibodies and scFv that function as claimed. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.

Applicants are directed to the recent and relevant decision in AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014). The court found that if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it. In the instant case, the specification discloses a bispecific binding molecule based on the disclosed sequences of a humanized version of the m195 antibody and a humanized version of the OKT3 antibody, that function as claimed. The claims broadly encompass any CD33-binding heavy and light chain 

Given the lack of representative examples to support the full scope of the claimed bispecific binding molecules, and lack of reasonable structure-function correlation with regards to the unknown sequences in the variable domains or six CDRs that provide CD33 and CD3 binding function, the present claims lack adequate written description.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644